Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.446 Filed 09/03/21 Page 1 of 39




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


ROBINETTE STRUCKEL,                              2:20-CV-12995-TGB

                  Plaintiff,                           ORDER

      v.                                   DENYING IN PART AND
                                             GRANTING IN PART
MACOMB COUNTY, et al.,                    DEFENDANTS’ MOTION TO
                                          DISMISS (ECF NOS. 11, 14),
                  Defendants.
                                                    AND

                                            DENYING DEFENDANT
                                          MCKINNON’S MOTION FOR
                                             JUDGMENT ON THE
                                           PLEADINGS (ECF NO. 18)

      In September of 2020, Robinette Struckel was terminated from her
position as an at-will probationary morgue specialist with the Macomb
County Medical Examiner’s Office. Now the Plaintiff in this lawsuit,

Struckel, claims that Defendants Macomb County, Daniel Spitz d/b/a
Spitz Pathology Group, PLLC (SPG), William Ridella, and Andrew
McKinnon—terminated her in retaliation for exercising her First

Amendment rights. She alleges violation of her rights under the First
Amendment and Michigan’s Whistleblower Protection Act (WPA), as well
as violation of public policy. ECF No. 13.

      Defendants collectively move to dismiss. ECF No. 11; ECF No. 14.
Defendant McKinnon also separately moves for judgment on the

                                     1
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.447 Filed 09/03/21 Page 2 of 39




pleadings, asserting qualified immunity under various federal law
doctrines. ECF No. 18.

      For the reasons that follow, Defendants’ Motion to Dismiss will be
DENIED IN PART and GRANTED IN PART. Additionally, Defendant
McKinnon’s Motion for Judgment on the Pleadings will be DENIED.

                              I.     Background
      On September 16, 2020, Plaintiff Robinette Struckel began working
at the Macomb County Medical Examiner’s Office as a probationary1

Morgue Specialist for what turned out to be a three-day stint. ECF No.
13, PageID.200, ¶ 19. The Macomb County’s Morgue Specialist job
description states the following under the heading “general summary”:
       “[u]nder direction, receives, stores and releases bodies
       with     proper     authorized     documentation       for
       administrative and legal purposes according to
       established policy and procedure; prepares, lifts,
       transports and carries bodies for autopsy; assists in the
       conduct of autopsies; cleans and maintains areas of the
       morgue; may perform various clerical duties as
       assigned; performs related duties as assigned.”
      ECF No. 13-2, PageID.224.
      Morgue    Specialists        like   Plaintiff   received   day-to-day
directions from Defendant Daniel Spitz, a forensic pathologist who

is employed by a professional limited liability company (PLLC)

1 In Struckel’s employment offer, it states that probationary morgue
specialists “[s]erve a probationary period of six (6) months, during which
your job performance will be evaluated to determine your ability to
successfully perform in this position.” See ECF No. 1-2, PageID.19.
                                     2
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.448 Filed 09/03/21 Page 3 of 39




called “Spitz Pathology Group, PLLC (SPG).” ECF No. 11,
PageID.95, ¶ 2. SPG provides forensic pathology services to the

Macomb County Health Department (MCHD) pursuant to a
contract with Macomb County. ECF No. 11, PageID.95, ¶ 2. SPG’s
contract requires it to perform the duties of a Chief Forensic

Pathologist and Forensic Pathologist as set forth under Michigan’s
County Medical Examiner’s Act at M.C.L. § 52.201, et seq. ECF No.
11, PageID.95, ¶ 2.

      SPG has two employees: Daniel J. Spitz, M.D., and Mary
Pietrangelo, M.D. ECF No. 11, PageID.95, ¶ 3. Defendant Spitz
performs the responsibilities of the Chief Forensic Pathologist, and

Dr. Pietrangelo is the Forensic Pathologist. ECF No. 11,
PageID.95, ¶ 3. SPG does not directly employ morgue specialists.
ECF No. 11, PageID.95, ¶ 4. SPG employees also do not have the

authority to hire or fire employees working for MCHD, although
they may make recommendations to the hiring committee. ECF
No. 11, PageID.95, ¶ 5. Likewise, per the terms of SPG’s contract

with Macomb County, SPG has the authority to “make
recommendations to the Director/Health Officer as indicated
regarding the discipline of staff.” ECF No. 13-3, PageID.234, ¶

11(p).




                                     3
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.449 Filed 09/03/21 Page 4 of 39




      Struckel began her first day on the job on September 16,
2020. ECF No. 13, PageID.198, ¶ 13.2 On that day, Struckel alleges

in her Complaint that neither Dr. Pietrangelo nor Jeff, another
morgue specialist, wore N95 respirators while processing a
cadaver and conducting a partial autopsy. ECF No. 13,

PageID.201, ¶¶ 30-32. Struckel also alleges in her Complaint that
this other morgue specialist did not wear a gown or apron while
processing a body in preparation for autopsy—all of which Struckel

contends are violations of health and safety laws. ECF No. 13,
PageID.201, ¶¶ 30-32.
      On her second day of work Struckel assisted the other

morgue specialist and Dr. Pietrangelo with autopsies. ECF No. 13,
PageID.204, ¶ 52. After she was finished with assisting with
autopsies, Defendant Spitz asked Struckel if she had any

questions. ECF No. 13, PageID.204, ¶ 53. Struckel responded that
she did not, but she did express several concerns with him about
what she believed to be various violations of health and safety


2 Struckel previously worked in forensic medicine for the Seattle King
County Public Health Medical Examiner’s Office and the Kitsap County
Coroner’s Office in Washington State. ECF No. 13, PageID.201, ¶ 24. At
her previous job in Washington State, Struckel was also the subject
matter expert during National Association of Medical Examiners
(NAME), Food & Drug Administration, and American Association of
Tissue Banks (AATB) inspections for compliance and accreditation. ECF
No. 13, PageID.201, ¶ 25.
                                  4
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.450 Filed 09/03/21 Page 5 of 39




laws. ECF No. 13, PageID.204, ¶ 55. Specifically, Struckel cited the
following violations of health and safety laws to Defendant Spitz:

(a)   noncompliance      with     OSHA    requirements        regarding
Respiratory Fit Testing for N95 respirators; (b) neither she nor
technicians had been fit tested for N95 respirators pursuant to a

“respiratory   fit   protection    program;”    (c)   staff    wearing
contaminated scrubs home from the morgue; (d) lack of radiation
monitor badges for X-rays; (e) lack of TB testing for employees; (f)

lack of Blood Borne Pathogens training; (g) lack of Sharps safety
training; and (h) exposure to dangerous aerosols without
appropriate PPE. ECF No. 13, PageID.204-05, ¶ 55. According to

Struckel, Defendant Spitz responded that the Medical Examiner’s
Office had in its possession a supply of tight-fitting goggles and
N95 masks “sitting in boxes ‘for months’ which no one knew how

to use.” Id. at PageID.205.
      After Struckel explained the process for “fit testing” N95
masks and the rationale for the various health and safety laws, she

alleges that “Spitz sat with his arms crossed and exasperated.” Id.
Spitz also told Plaintiff that she was “overqualified for the position”
and that she needed a different job where she could create and

enforce policies. Id. at PageID.205-06. Spitz added that it was “too
late to apply for the Office Manager position, which had been
filled.” Id.
                                      5
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.451 Filed 09/03/21 Page 6 of 39




      On her third day of work, Struckel alleges that she again told
Defendant Spitz about the violations of health and safety laws.

ECF No. 13, PageID.206, ¶ 67. Struckel also asserts that upon
voicing her concerns for a second time, Defendant Spitz presented
as defensive, agitated, and irritated with her. ECF No. 13,

PageID.206, ¶ 69. In addition, Struckel contends that it was her
clear impression that Defendant Spitz wanted her to quit because
of her communications to him about the alleged violations of law

at the Medical Examiner’s Office. ECF No. 13, PageID.207, ¶ 73.
Defendant Spitz also allegedly threw up his hands and told
Struckel to speak with Defendant William Ridella, the Director of

MCHD, and Gretchen Terebesi, the interim office manager of the
Medical Examiner’s Office, regarding her concerns because her
concerns were outside of his control. ECF No. 13, PageID.207, ¶¶

72, 74.
      On this same day—her third day of work—Struckel emailed
Defendant Ridella and reported to him the disparaging comments

Defendant Spitz allegedly made towards her. ECF No. 13,
PageID.207, ¶ 76. She alleged that his comments pertained to a
pending Equal Employment Opportunity Commission (EEOC)

investigation. ECF No. 13, PageID.207, ¶ 76. This email also raised
violations of health and safety laws she initially brought up with
Defendant Spitz. ECF No. 13, PageID.208, ¶ 77.
                                     6
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.452 Filed 09/03/21 Page 7 of 39




      Struckel alleges that after she sent her email, Defendant
Spitz singled her out and refused to allow her to perform autopsies

until she was fit tested for a N95 respirator. ECF No. 13,
PageID.209, ¶ 80. Struckel also contends that she told Defendant
Spitz that she had two fit tested N95 respirators and could safely

participate in autopsies, but that he still would not allow her to
participate. ECF No. 13, PageID.209, ¶¶ 81, 82.
      Struckel subsequently asked Terebesi for instructions and

was told she could either do “some random paperwork or go home.”
ECF No. 13, PageID.209, ¶ 83. As a result, Struckel went home
and waited for contact from Defendant Ridella. ECF No. 13,

PageID.209, ¶ 84. Additionally, at this time, Struckel also
requested paid administrative leave for ninety days to “sort out
next steps” which “includes a work environment with proper safety

measures in place and focus on employee safety, health and
wellbeing at the center of decision making.” ECF No. 13,
PageID.210, ¶ 86.

      On Sunday, September 20, 2021, Defendant Ridella
forwarded Struckel’s email to Defendant Andrew McKinnon, the
Director of Human Resources and Labor Relations for Macomb

County. ECF No. 13, PageID.209, ¶ 79. On this same day, Struckel
received a response from Defendant Ridella regarding her email
with Defendant McKinnon copied, which stated: “Thank you for
                                     7
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.453 Filed 09/03/21 Page 8 of 39




your email. I agree that you are to not report to the Medical
Examiner’s Office on Monday. I will follow up with you on Monday.

Appreciate if you can acknowledge receipt of this email.” ECF No.
13, PageID.210, ¶ 87. Struckel responded with confirmation. ECF
No. 13, PageID.210, ¶ 87.

      On Monday, September 21, 2020, Struckel received an email
from Defendant Ridella with Defendant McKinnon copied, which
stated “It has been concluded that you have not successfully

completed your probationary period. Therefore, your employment
with Macomb County is terminated, effective September 21, 2020.”
ECF No. 13, PageID.210, ¶ 88. Defendant Ridella also directed

Struckel to contact Defendant McKinnon with any questions—
which she did by emailing Defendant McKinnon to discuss the
reasons for her discharge. ECF No. 13, PageID.210-11, ¶¶ 89, 90.

Later that same day, Defendant McKinnon responded to Struckel
via email explaining that her termination letter was “our standard
letter we send when individuals do not successfully complete their

probationary period” and offered no further comment. ECF No. 13,
PageID.211, ¶ 91.
      On September 22, 2020, Struckel had a discussion about her

termination with Peter Jensen, Macomb County’s assistant
corporation counsel who allegedly told her she was “not a good fit
and was an at will employee.” ECF No. 13, PageID.211, ¶ 92.
                                     8
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.454 Filed 09/03/21 Page 9 of 39




      As a result of the foregoing events, Struckel filed a Complaint
on November 6, 2020, which asserted three distinct causes of

action against Defendants Macomb County, Spitz, Ridella, and
McKinnon: (1) First Amendment retaliation, (2) violation of
Michigan’s Whistleblower Protection Act (WPA), and (3) violation

of Michigan public policy. ECF No. 1.
      On December 16, 2020, Defendant Spitz filed a Motion to
Dismiss all three claims against him. ECF No. 11. Likewise, on

December 28, 2020, Defendants Macomb County, Ridella, and
McKinnon filed a concurrence to Spitz’s Motion to Dismiss on the
same grounds that Spitz made in his Motion to Dismiss. ECF No.

14. Additionally, McKinnon filed a separate Motion for Judgment
on the Pleadings on January 7, 2021. ECF No. 18. The matter is
fully briefed. On August 3, 2021, the Court heard oral argument.

   Currently, before this Court is the Defendants’ joint Motion to
Dismiss the First Amendment retaliation, violation of Michigan’s
WPA, and violation of Michigan public policy claims. Also before

this Court is Defendant McKinnon’s separate Motion for Judgment
on the Pleadings.
                         II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure permits
dismissal of a lawsuit where the defendant establishes the plaintiff's
"failure to state a claim upon which relief can be granted." Jones v City
                                     9
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.455 Filed 09/03/21 Page 10 of 39




of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). Consideration of a Rule
12(b)(6) motion is confined to the pleadings. Id. In evaluating the motion,

courts “must construe the complaint in the light most favorable to the
plaintiff, accept all well-pled factual allegations as true and determine
whether the plaintiff undoubtedly can prove no set of facts consistent

with their allegations that would entitle them to relief.” LULAC v
Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (quoiting Kottmyer v Maas,
436 F.3d 684, 688 (6th Cir. 2006)).

      “For purposes of a motion for judgment on the pleadings, all well-
pleaded material allegations of the pleadings of the opposing party must
be taken as true, and the motion may be granted only if the moving party

is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank,
N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (quoting Southern Ohio
Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480

(6th Cir.1973)). Moreover, a motion brought under Rule 12(c) of the
Federal Rules of Civil Procedure is appropriately granted “when no
material issue of fact exists and the party making the motion is entitled

to judgment as a matter of law.” Tucker v. Middleburg-Legacy Place, 539
F.3d 545, 549 (6th Cir. 2008) (quoting JPMorgan Chase Bank, N.A., 510
F.3d at 582).




                                      10
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.456 Filed 09/03/21 Page 11 of 39




                         III. Discussion
         a. Plaintiff has sufficiently plead a prima facie case of
            First Amendment retaliation.
      Defendants collectively contend that Struckel’s speech was made
pursuant to her official duties rather than as a private citizen. ECF No.

11, PageID.114; ECF No. 14, PageID.260.3 In particular, Defendants
assert that none of Struckel’s statements were made to the public,
disseminated to the public, or concerned anything but work-related

matters. ECF No. 11, PageID.114.
      In Defendant McKinnon’s separate Motion for Judgment on the
Pleadings, he also contends that he is entitled to qualified immunity

against Struckel’s First Amendment retaliation claim. ECF No. 18,
PageID.371. Particularly, McKinnon contends Struckel’s Amended
Complaint fails to plead any factual basis demonstrating his personal

involvement in the asserted rights violations. ECF No. 18, PageID.371.
As a result, McKinnon asserts that as a government employee, qualified
immunity shields him from liability as to Struckel’s First Amendment

retaliation claim. ECF No. 18, PageID.371
      Struckel, on the other hand, responds that she commented on
matters of significant public concern as a private citizen when she spoke


3Defendants Macomb County, Ridella, and McKinnon, request dismissal
on the same grounds that Defendant Spitz advances in his Motion to
Dismiss. Specifically, Defendants make this assertion in ECF No. 14 in
their “brief in support of concurrence in co-defendant Spitz’ motion to
dismiss.”
                                   11
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.457 Filed 09/03/21 Page 12 of 39




out on the following issues: Defendant Spitz’s disdain for employee civil
rights; and violations of health and safety laws, rules, regulations, and

policies which exposed employees, their families, members of the public
who came into contact with the Medical Examiner’s Office, and the
community at large to COVID-19. ECF No. 13, PageID.214.

      Further, Struckel contends that it was not part of her official or
ordinary duties as a morgue specialist to evaluate, assess, critique,
oversee, implement, educate, develop or monitor the Medical Examiner’s

Office’s compliance with federal and/or state health and safety laws,
regulations, Executive Orders, CDC guidelines or policies. ECF No. 13,
PageID.214. Instead, Struckel argues that she was a technician on her

probationary period who performed ministerial and clerical functions,
and that she was not a manager, administrator or policy maker like each
individual Defendant. ECF No. 13, PageID.214. In other words, because

her duties as a morgue specialist did not involve overseeing the
enforcement of various workplace regulations, Struckel asserts that her
speech was made as a private citizen rather than as part of her official

duties as a morgue specialist.
      To establish a prima facie case of First Amendment retaliation,
Struckel must show three elements: first, that she engaged in

constitutionally protected speech or conduct; second, that Defendant(s)
took an adverse action against her that would deter a person of ordinary
firmness from continuing to engage in that speech; and third, that a
                                     12
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.458 Filed 09/03/21 Page 13 of 39




causal connection exists between the protected speech and the adverse
employment action. Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014).
               i. Struckel engaged in constitutionally protected
                  speech when she reported violations of health and
                  safety laws outside of the Medical Examiner’s
                  Office.
      Struckel contends that her essential functions and responsibilities

as a morgue specialist did not include reporting violations of health and
safety laws, rules, regulations, and policies. ECF No. 13, PageID.214, ¶
104. Instead, Struckel contends that she was a technician who performed

ministerial and clerical functions, and that she was not a manager,
administrator, or policy maker like each individual Defendant. ECF No.
13, PageID.214, ¶ 105.

      Defendants, on the other hand, collectively assert that Struckel’s
speech was made pursuant to her official responsibilities as a morgue
specialist. ECF No. 11, PageID.114; ECF No. 14, PageID.260.

      The Supreme Court has established a three-prong test for
evaluating whether a public employee’s speech is constitutionally
protected. A plaintiff must show: (1) that her speech was made as a

private citizen, rather than pursuant to her official duties; (2) that her
speech involved a matter of public concern; and (3) that her interest as a
citizen in speaking on the matter outweighed the state’s interest, as an

employer, in promoting the efficiency of the public services it performs
through its employees. Garcetti v. Ceballos, 547 U.S. 410 417–18, 126
                                     13
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.459 Filed 09/03/21 Page 14 of 39




S.Ct. 1951, 164 L.Ed.2d 689 (2006). Furthermore, “when public
employees make statements pursuant to their official duties, the

employees are not speaking as citizens for First Amendment purposes.”
Id. at 421.
      Garcetti involved a deputy district attorney who filed a § 1983

complaint against the county and supervisors at the district attorneys’
office. 547 U.S. 410, 126 S. Ct. 1951 (2006). The complaint alleged that
he was subject to adverse employment actions in retaliation for engaging

in protected speech for writing a deposition memorandum in which he
recommended dismissal of a case on the basis of purported governmental
misconduct.4 Id. The Supreme Court reasoned that the plaintiff district

attorney wrote this deposition memorandum because that was, in part,
what he was employed to do. Id. at 421. The Supreme Court further
reasoned that it was immaterial whether plaintiff experienced some

personal gratification from writing this deposition memorandum—his
First Amendment rights do not depend on his job satisfaction. Id.
      Further, when an employee is merely performing their job duties,

there is no “[n]eed for a delicate balancing of the competing interests
surrounding the speech and its consequences. To hold otherwise would
be to demand permanent judicial intervention in the conduct of


4 The alleged retaliatory conduct against the plaintiff district attorney in
Garcetti included reassignment from his calendar deputy position,
transfer to another courthouse, and denial of a promotion.
                                    14
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.460 Filed 09/03/21 Page 15 of 39




governmental operations to a degree inconsistent with sound principles
of federalism and the separation of powers.” Id. at 423.

      Garcetti hinged upon the fact that the plaintiff wrote the deposition
memorandum pursuant to his official duties as deputy district attorney.
Id. Consequently, the Supreme Court determined that restricting the

plaintiff’s speech as it pertains to his professional responsibilities did not
violate any liberties the plaintiff may have enjoyed as a private citizen.
Id. at 421-22. Instead, this demonstrated the exercise of employer control

over what the employer itself has commissioned or created. Id. at 422.
      In Lane, the Supreme Court considered Garcetti and refined the
meaning of “[w]ithin the scope of an employee’s duties.” Lane v. Franks,

573 U.S. 228, 240, 134 S. Ct. 2369, 2379, 189 L. Ed. 2d 312 (2014). Relying
on Garcetti, the Supreme Court in Lane held that “[t]he critical question
under Garcetti is whether the speech at issue is itself ordinarily within

the scope of an employee’s duties, not whether it merely concerns those
duties.” Id. Speech that merely concerns those duties do not fall “[w]ithin
the scope of an employee’s duties.” Id.

      Moreover, simply because “a citizen’s speech concerns information
acquired by virtue of his public employment does not transform that
speech into employee—rather than citizen—speech.” Id. The Supreme

Court notes that this distinction bears emphasis because “[o]ur
precedents dating back to Pickering have recognized that speech by
public employees on subject matter related to their employment holds
                                     15
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.461 Filed 09/03/21 Page 16 of 39




special value precisely because those employees gain knowledge of
matters of public concern through their employment.” Id.

      The Sixth Circuit has also identified a number of factors that are
relevant to making the determination of whether a public employee’s
statements were made pursuant to official duties. Such factors include

“the impetus for her speech, the setting of her speech, the speech’s
audience, and its general subject matter.” Handy-Clay v. City of
Memphis, Tenn., 695 F.3d 531, 540 (6th Cir. 2012) (quoting Weisbarth v.

Geauga Park Dist., 499 F.3d 538, 546 (6th Cir. 2007)). Further relevant
considerations in determining whether a public employee’s statements
were made merely pursuant to her professional duties, such that the

employee was not speaking as a citizen for First Amendment purposes,
include: (1) whether the statements were made to individuals up the
chain of command, and (2) whether the content of the speech is nothing

more than the quintessential employee beef, such as management has
acted incompetently. Id.
      In Handy-Clay, the Sixth Circuit held that the plaintiff sufficiently

alleged that she spoke as a concerned private citizen when she was
addressing public corruption and that her statements were not made
pursuant to her professional duties. Handy-Clay, 695 F.3d at 543. The

plaintiff in Handy-Clay was a public records coordinator who brought a
§ 1983 claim against city defendants who terminated her for making
allegations about corruption and mismanagement of public funds. Id. at
                                     16
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.462 Filed 09/03/21 Page 17 of 39




535-36. The court reasoned that the plaintiff’s comments were
“extraordinary rather than everyday communications,” and that her

conversations with individuals outside her department—not just her
immediate supervisor—were clearly outside the chain of command, and
therefore not part of her official duties. Id. at 543. Specifically, the

plaintiff spoke to an individual in the city payroll department, a human
resources employee, and a city councilman. Id.
      In the Sixth Circuit, a public employee’s speech is protected when

her ordinary job duties do not consist of reporting employee misconduct,
and she speaks outside the chain of command. Buddenberg v. Weisdack,
939 F.3d 732, 740 (6th Cir. 2019). In Buddenberg, the Sixth Circuit

affirmed the lower court’s decision that the plaintiff sufficiently plead
that she engaged in speech as a private citizen to establish a First
Amendment retaliation claim. Id. The plaintiff was a fiscal coordinator

for a county health district and alleged that she was retaliated against
by her supervisor for reporting ethical violations she observed. Id. at 735.
Specifically, after being snubbed by her supervisor in regard to a sex-

based pay disparity issue she brought to his attention, she reported
several ethical quandaries her supervisor was entangled with to the
county Board of Health. Id. at 736. Within forty-eight hours of her report

to the Board, the plaintiff’s work schedule was changed. Id. The plaintiff
also filed a charge of retaliation with the Equal Employment Opportunity
Commission (“EEOC”). Id. at 737. Four days after she filed her EEOC
                                     17
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.463 Filed 09/03/21 Page 18 of 39




complaint, the plaintiff’s supervisor issued a “Notice of Proposed
Disciplinary Action” (Notice) against her. Id.

      On this record, the Sixth Circuit determined that the plaintiff’s
speech was not within her ordinary job responsibilities. Id. at 740. The
appellate court pointed out that the plaintiff went outside her chain of

command by bringing the issue to the attention of the Board. Id.
      In this case, as with the plaintiffs in Handy-Clay and Buddenberg,
Struckel has plausibly pled that as a public employee her speech was

protected under the First Amendment. This is because Struckel’s
essential functions and responsibilities as a morgue specialist on
probation did not include reporting violations of health and safety laws,

rules, regulations, and policies.5 For instance, when Struckel raised her
concerns about workplace safety violations, Defendant Spitz responded
that her concerns did not fall within her official duties and suggested she

apply for a job elsewhere. ECF No. 13, PageID.207, ¶ 72.
      Further, Struckel did not simply communicate her concerns up the
chain of command at the Macomb County Medical Examiner’s Office.

Similar to Handy-Clay and Buddenberg, Struckel communicated her
concerns to individuals outside of her department. Specifically, Struckel
sent an email communicating her concerns to Defendant Ridella, the

Director of Macomb County Public Health, who then forwarded this


5See Macomb County’s Morgue Specialist job description at ECF No. 13-
2, PageID.224-25.
                              18
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.464 Filed 09/03/21 Page 19 of 39




email to Defendant McKinnon, the Macomb County Director of Human
Resources and Labor Relations. ECF No. 13, PageID.209, ¶ 79.

      Although Struckel initially voiced her concerns with Defendant
Spitz, and it is not entirely clear as to whether or not Spitz is in her chain
of command because of his independent contractor status,6 Struckel’s

allegations in her Amended Complaint show that she communicated her
concerns outside of the Medical Examiner’s Office. ECF No. 13,
PageID.207, ¶ 76. As such, Struckel’s speech was not merely

communicated up the chain of command—if at all. In sum, Struckel’s
speech was protected because its substance did not fall within her official
duties as a probationary morgue specialist and she communicated it

beyond her official supervisors.
      Next, Struckel contends that she was commenting on matters of
significant public concern as a private citizen when she spoke out about

Defendant Spitz’s disdain for employee civil rights as well as violations
of health and safety laws, rules, regulations, and policies which exposed
employees, their families, members of the public who came into contact

with the Medical Examiner’s Office, and the community at large to
COVID-19. ECF No. 13, PageID.213, ¶ 103.


6As further explained in this Order, Defendant Spitz will be deemed as
as Struckel’s employer for purposes of a First Amendment retaliation
claim because there is evidence in the record suggesting that Defendant
Spitz has a role in influencing critical hiring and firing decisions, and
that he played a role in terminating Struckel.
                                   19
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.465 Filed 09/03/21 Page 20 of 39




      Defendants neglect to address prong two of the three-prong
“constitutionally protected speech” test because they collectively assert

that Plaintiff’s Complaint fails on prong one. Because Defendants do not
address these elements, it is deemed waived. Nevertheless, Plaintiff has
plausibly alleged that her speech related to matters of public concern.

      Whether or not a plaintiff's speech touches on a matter of public
concern is a question of law. Hughes v. Region VII Area Agency on Aging,
542 F.3d 169, 180 (6th Cir. 2008). In making this determination, the

Sixth Circuit looks to the “content, form, and context of a given
statement, as revealed by the whole record.” Rodgers v. Banks, 344 F.3d
587, 596 (6th Cir. 2003) (quoting Connick, 461 U.S. at 147–48, 103 S.Ct.

1684)).
      The Supreme Court has provided that speech touching on public
concern includes speech on “any matter of political, social, or other

concern to the community.” Handy-Clay, 695 F.3d at 543 (quoting
Connick, 461 U.S. at 146, 103 S.Ct. 1684). More specifically, the Supreme
Court has identified statements seeking to “bring to light actual or

potential wrongdoing or breach of public trust” as speech that would
involve matters of public concern. Id. (quoting Connick, 461 U.S. at 148,
103 S.Ct. 1684). Likewise, “[e]xposing governmental inefficiency and

misconduct is a matter of considerable significance.” Garcetti, 547 U.S. at
425, 126 S.Ct. 1951. The Sixth Circuit has also gone as far as saying that
“public interest is near its zenith when ensuring that public
                                     20
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.466 Filed 09/03/21 Page 21 of 39




organizations are being operated in accordance with the law, when
exposing graft and corruption, and when seeing that public funds are not

purloined or wasted.” Handy-Clay, 695 F.3d at 543 (quoting Chappel v.
Montgomery Cnty. Fire Prot. Dist. No. 1, 131 F.3d 564, 576 (6th
Cir.1997)).

      In this case, Struckel’s speech was aimed at bringing to light public
safety issues, potential wrongdoing and violation of public trust by the
Macomb County Medical Examiner’s Office and SPG. Specifically, in

Struckel’s email to Defendant Ridella, she laid out several alleged
violations of laws, rules, regulations, and policies concerning workplace
health and safety. ECF No. 13, PageID.208-09, ¶ 78. This, in accordance

with Connick, was sufficient—in and of itself—to establish a matter of
public concern.
      Struckel contends that her concerns regarding violations of health

and safety laws by the Medical Examiner’s Office and SPG outweighed
the state’s interest, as an employer, in promoting the efficiency of the
public services it performs through its employees. Defendants offer

nothing to the contrary, as they do not dispute this prong.
      If it is established that an employee’s speech was made as a
“citizen” on a matter of public concern, Pickering then requires a court to

balance the interests of the public employee “as a citizen, in commenting
upon matters of public concern, and the interest of the State, as an
employer, in promoting the efficiency of the public services it performs
                                     21
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.467 Filed 09/03/21 Page 22 of 39




through its employees.” Handy-Clay, 695 F.3d at 544 (quoting Pickering
v. Board of Education, 391 U.S. 563, 568 88 S.Ct. 1731, 20 L.Ed.2d 811

(1968)). Consequently, at this stage, the burden is on the defendant to
proffer legitimate grounds for the alleged retaliatory action at issue. Id.
(citing Hughes, 542 F.3d at 180).

      This is not a matter of balancing a citizen’s interest in disclosing
sensitive government information against a reasonable difference of
opinion in how to efficiently operate a governmental agency. On balance

there is a strong public interest in ensuring that morgue specialists and
forensic pathologists follow proper safety protocols—especially in the
midst of the COVID-19 global pandemic. Indeed, taking the Complaint in

the light most favorable to Plaintiff, there is little if any state interest in
ensuring that public employees working in a medical field are able to
disregard health and safety protocols and procedures without so much as

a rational basis for doing so.
      As such, Struckel’s Complaint adequately pleads that her speech
involved a matter of public concern that outweighs Macomb County’s

interest, as an employer, in promoting the efficiency of the public services
it performs through its employees.
         b. Defendant McKinnon is not entitled to qualified
            immunity.
      In Defendant McKinnon’s separate Motion for Judgment on the
Pleadings, he asserts that the claims against him should be dismissed in

                                      22
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.468 Filed 09/03/21 Page 23 of 39




part because he is entitled to qualified immunity as a public employee.
ECF No. 18, PageID.371. The Sixth Circuit applies a two-step inquiry to

determine whether a defendant is entitled to qualified immunity, which
considers (1) whether the defendant violated a constitutional right; and
(2) whether that right was clearly established. Hensley v. Gassman, 693

F.3d 681, 687 (6th Cir. 2012).
      Struckel contends that McKinnon violated her constitutionally
protected speech when he became involved in her termination after she

voiced her concerns regarding violations of public health laws and
regulations. ECF No. 13, PageID.212, ¶ 96. McKinnon, on the other hand,
counters that all he did was communicate to Struckel that she was

terminated and that he gave Struckel a brief reason why they came to
that decision. ECF No. 18, PageID.368-69.
      “[I]t is generally inappropriate for a district court to grant a 12(b)(6)

motion to dismiss on the basis of qualified immunity. Although
‘entitle[ment] to qualified immunity is a threshold question to be resolved
at the earliest possible point, that point is usually summary judgment

and not dismissal under Rule 12.” Wesley v. Campbell, 779 F.3d 421, 433-
34 (6th Cir. 2015) (quoting Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir.
2003)). Consequently, in this case, there is a presumption against

granting a 12(b)(6) motion on the basis of qualified immunity.
      Struckel also alleges that her speech was made in connection with
matters outside the scope of her duties as a public employee and that it
                                      23
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.469 Filed 09/03/21 Page 24 of 39




related to matters of public concern. ECF No. 13, PageID.213-14, ¶¶ 103,
104. When public employees speak on “matters of public concern” and do

so separate and apart from their responsibilities as public employees, the
First Amendment protects that speech from the defense of qualified
immunity. Garceau v. City of Flint, 572 Fed. App’x 369, 371 (6th Cir.

2014).
      In Garceau, after the police officer plaintiffs filed a lawsuit against
the police chief and captain defendants, they began to experience

“increase[ed] scrutiny” and “pretextual discipline” from the defendants.
Id. at 370. The trial court determined that the police chief and captain
defendants’ motion to dismiss based on qualified immunity should be

denied. Id. at 371.
      On appeal, the police chief and captain defendants claimed that
qualified immunity sheltered them from the First Amendment

retaliation claim. Id. They argued that the filing of the lawsuit at hand
did not fulfill the protected activity requirement of a First Amendment
retaliation claim. Id. In other words, defendants argued that their

conduct did not violate the plaintiffs’ constitutional or statutory rights.
The Sixth Circuit disagreed. Id. Because the plaintiffs’ complaint
sufficiently pled that the City of Flint Police Department discriminated

against them on the basis of race, their lawsuit pertained to a matter of
public concern and was rightfully a protected activity. In retaliating


                                     24
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.470 Filed 09/03/21 Page 25 of 39




against plaintiffs for bringing the suit, defendants were not entitled to a
defense of qualified immunity. Id.

      In this case, as with Garceau, Defendant McKinnon is likely not
entitled to a defense of qualified immunity against Struckel’s First
Amendment retaliation claim. Struckel’s email clearly laid out violations

of health and safety laws—matters of public concern. Plaintiff’s
Complaint raises the plausible inference that, as the Macomb County
Director of Human Resources and Labor Relations, Defendant McKinnon

would likely have been involved in the decision-making process to
terminate Struckel after he received her email. When there is a violation
of a clearly established constitutional right, qualified immunity is not

available as a defense. In this instance, Plaintiff had a constitutional
right to engage in protected speech at the workplace without
experiencing retaliation.

      Next, Struckel asserts that her First Amendment free speech rights
to report violations of health, safety and civil rights laws within the
workplace were clearly established. ECF No. 13, PageID.213, ¶ 114.

Defendant McKinnon does not argue whether or not Struckel’s First
Amendment free speech rights were clearly established. Rather, he
simply asserts he is entitled to qualified immunity because Struckel’s

Complaint fails to plead any factual basis demonstrating his personal
involvement in the asserted rights violation. ECF No. 18, PageID.371.


                                     25
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.471 Filed 09/03/21 Page 26 of 39




      The Sixth Circuit has long held that a public employer may not
retaliate against an employee for her exercise of constitutionally

protected speech. See v. City of Elyria, 502 F.3d 484, 495 (6th Cir. 2007)
(“[A] public employee’s right to speak on matters of public concern
without facing improper government retaliation [is] settled.”); Chappel,

131 F.3d at 580 (“All public officials have been charged with knowing that
public employees may not be disciplined for engaging in speech on
matters of public concern…”). Further, an employer firing an employee

for revealing corrupt practices is a violation of the employee’s First
Amendment rights. Handy-Clay, 695 F.3d at 535-36.
           i. Defendants engaged in an adverse employment
              action against Plaintiff through their collective
              involvement in her termination with the Medical
              Examiner’s Office.
      Struckel asserts that being terminated was an adverse employment

action taken against her. ECF No. 13, PageID.215, ¶ 111. Defendants do
not dispute this, preferring to maintain that she did not engage in
constitutionally protected speech.

      The term “adverse action” in the employment context traditionally
refers to actions such as “discharge, demotions, refusal to fire,
nonrenewal of contracts, and failure to promote.” Fritz, 592 F.3d at 724

(quoting Thaddeus–X v. Blatter, 175 F.3d 378, 396 (6th Cir.1999)). The
Sixth Circuit has also held that any action that would deter a person of
ordinary firmness from exercising protected conduct will suffice as an


                                     26
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.472 Filed 09/03/21 Page 27 of 39




adverse action—which may include harassment or publicizing facts
damaging to a person’s reputation. Thaddeus–X, 175 F.3d at 397.

      In this case, Struckel has plausibly alleged that an adverse action
was taken against her that would deter a person of ordinary firmness
from continuing to engage in the protected conduct. Termination of

employment constitutes an adverse action. Specifically, terminating
Struckel after she voiced her concerns regarding public health violations
and safety standards would likely dissuade her or others from engaging

in the same sort of activity.
             ii. A causal connection exists between Plaintiff’s
                 protected speech and her termination with the
                 Medical Examiner’s Office.
      Struckel next contends that Defendant Spitz was her supervisor at
the Macomb County Medical Examiner’s Office and influenced the
decision to terminate her employment with the Office. ECF No. 13,

PageID.214, ¶ 108. In response, Defendant Spitz contends that he was
not Struckel’s employer because he was an independent contractor
providing services to the County. Thus, Defendant Spitz claims, he was

legally incapable of firing Struckel. ECF No.11, PageID.115.
      In this case, although Defendant Spitz did not have the final
authority to terminate Struckel, Plaintiff alleges that he could make

recommendations to the decision maker. Furthermore, under his contract
with Macomb County, Defendant Spitz does have the ability to influence
decisions to discipline staff members.

                                     27
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.473 Filed 09/03/21 Page 28 of 39




      Although the record at this stage is not altogether clear regarding
the role Defendant Spitz in fact played in the decision to terminate

Struckel, at the Rule 12(b)(6) stage, Plaintiff’s allegations must be taken
as true. And here, the realities of Defendant Spitz’s position as head of
the day-to-day operations of the facility, his personal interactions with

Struckel, the fact that she made some complaints directly about him,
coupled with the temporal proximity between when Struckel engaged in
protected speech and her termination—these facts raise a plausible

inference that Defendant Spitz played some role in Macomb County’s
decision to terminate Struckel in retaliation for engaging in protected
speech. At the very least, the Complaint’s allegations are sufficient to

allow discovery on this question. As such, all three elements required to
establish a First Amendment retaliation claim against Defendant Spitz
are met.

      Yet, in Defendant Spitz’s supplemental brief,7 he argues that he is
not liable as an employer because he had no authority to, nor did he,
participate in initiating Struckel’s termination. ECF No. 26, PageID.423.

Specifically, Defendant Spitz argues that Struckel is attempting to apply

7  At oral argument, the Court granted leave for the parties to file
supplemental briefing on the question of liability when a group of
authority figures within the workplace arrive at a decision to terminate
an individual. In other words, whether Defendant Spitz may be held
liable for retaliation if there is some evidence in the record suggesting
that he may have played a role in terminating Struckel, even though he
was not the final decision maker.
                                     28
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.474 Filed 09/03/21 Page 29 of 39




the “cat’s paw” theory. ECF No. 26, PageID.424. The “cat’s paw” theory
applies to “the circumstances under which an employer may be held

liable for employment discrimination based on the discriminatory
animus of an employee who influenced, but did not make, the ultimate
employment decision.” Staub v. Proctor Hosp., 562 U.S. 411, 413, 131 S.

Ct. 1186, 1189, 179 L. Ed. 2d 144 (2011). Defendant Spitz contends that
because Struckel has sued her employer directly—Macomb County—the
“cat’s paw” theory adds nothing to her claim. ECF No. 26, PageID.425.

      Here, the “cat’s paw” theory is a red herring and inapt to the facts.
See Davis v. Omni-Care, Inc., 482 Fed. App’x 102, 109 (6th Cir. 2012)
(noting that the cat’s paw theory of liability “involves circumstances

where a seemingly unbiased decisionmaker makes an adverse
employment decision that was in part motivated by a biased
subordinate”). Here, the record shows that Defendant Spitz had the

authority to make recommendations about disciplining employees. ECF
No. 13-3, PageID.234, ¶ 11(p).8 Plaintiff’s Complaint holds Defendant
Spitz individually liable for his own retaliatory conduct, including

“telling an employee to find new employment, refusing to allow her work,
and discharge.” ECF No. 27, PageID.437. Put another way, Defendant


8 Plaintiff Struckel has also submitted a Declaration stating that
Gretchen Terebesi, Defendant Spitz’s Interim Office Manager, attended
her hiring interview. Although Defendant Spitz did not personally attend
the interview, he was nevertheless involved in the process through his
agent, Terebesi. See ECF No. 27-1, PageID.444-45.
                                   29
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.475 Filed 09/03/21 Page 30 of 39




Spitz did not even need to be the decision-maker in terminating Struckel
in order to be held liable for violating her First Amendment rights. It was

enough that he engaged in some adverse employment actions as a
response to her protected speech. Id. While it may be unclear the extent
to which Defendant Spitz played an active role in Struckel’s termination,

at this stage of the litigation—Struckel’s allegations must be taken as
true, and those allegations provide a theory of liability based on his
actions.

      Defendant Spitz argues that Struckel has not alleged any specific
act by him that would be actionable, nor that her conversations with him
rise to constitutionally protected speech. ECF No. 26, PageID.427. He

reiterates in his supplemental brief that Struckel has not sufficiently
stated a claim for First Amendment Retaliation. ECF No. 26,
PageID.427.

      Struckel contends that after she sent her emails regarding
violations of health and safety laws, Defendant Spitz began to single her
out. ECF No. 13, PageID.209, ¶ 80. Specifically, he refused to allow her

to perform autopsies until she—and only she—was fit tested for a N95
respirator. ECF No. 13, PageID.209, ¶ 80. Even when Struckel told
Defendant Spitz she had two fit tested N95’s and could safely participate

in the autopsies, ECF No. 13, PageID.209, ¶ 81, he refused to allow her
to participate. ECF No. 13, PageID.209, ¶ 82. Subsequently, after two
tense days, Struckel received an email that she was terminated for not
                                     30
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.476 Filed 09/03/21 Page 31 of 39




successfully   completing     her   probationary   period.   ECF    No.   13,
PageID.210, ¶ 88.

      According to Struckel’s Complaint, Defendant Spitz wanted
Struckel to quit because of the comments she made regarding violations
of health and safety laws. ECF No. 13, PageID.207, ¶ 73. Furthermore,

Spitz’s position as the head of SPG, the tense interactions between
Struckel and Spitz following Struckel’s comments, and her termination
shortly thereafter raise the more-than-plausible inference that Spitz

played some role in Macomb County’s decision to terminate her in
retaliation for her speech.
      Struckel also asserts that Defendant McKinnon knew about her

email that raised concerns about violations of health and safety laws.
ECF No. 13, PageID.209, ¶ 85. This is because Defendant Ridella
forwarded her email to Defendant McKinnon on September 20, 2020, one

day before she was terminated. ECF No. 13, PageID.209, ¶¶ 79, 88.Yet,
Defendant McKinnon asserts that all he did was communicate to
Struckel that she was terminated and that he gave Struckel a brief

reason why they came to that decision. ECF No. 18, PageID.368-69.
      Nonetheless, “knowing” about protected speech as a human
resources director, and then making an adverse employment action

against the employee who engaged in the protected speech, is enough to
establish a causal connection under a First Amendment retaliation claim.


                                      31
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.477 Filed 09/03/21 Page 32 of 39




Hudson v. City of Highland Park, Michigan, 943 F.3d 792, 798-99 (6th
Cir. 2019).

      In Hudson, the Sixth Circuit affirmed the trial court’s decision to
grant judgment on the pleadings in favor of the defendant Highland Park
human resources director regarding a First Amendment retaliation

claim. Id. This was despite the fact that the plaintiff firefighter’s
complaint placed the human resources director in the firehouse when the
plaintiff’s protected speech occurred. Id. at 798. The reason the Sixth

Circuit affirmed on this issue was because the plaintiff’s complaint made
no allegations that the human resources director knew about the
plaintiff’s protected speech. Id. Stated differently, the Sixth Circuit

reasoned that the plaintiff’s complaint was not enough to make out a
plausible case that the human resources director fired him because of his
speech. Id. at 798-99.

      In this case, unlike the defendant in Hudson, Defendant McKinnon
received Struckel’s email that contained the protected speech at issue on
September 20, 2020. ECF No. 13, PageID.209, ¶ 79. Defendant McKinnon

was thus advised of Struckel’s protected speech. Further, after receiving
this email from Defendant Ridella, Defendant McKinnon was then copied
on an email sent by Defendant Ridella on September 21, 2020, that

informed Struckel of her termination. ECF No. 13, PageID.210, ¶ 88. He
was thus aware of her speech and of the alleged retaliation for that
speech. Additionally, as the Macomb County Director of Human
                                     32
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.478 Filed 09/03/21 Page 33 of 39




Resources, Defendant McKinnon has the authority to make hiring and
firing decisions. As a result, there is enough here to establish a causal

connection against Defendant McKinnon.
      Struckel also asserts that Defendant Ridella knew about her email
that raised concerns about violations of health and safety laws. ECF No.

13, PageID.209, ¶ 85. On September 18, 2020, Struckel sent Defendant
Ridella an email regarding her concerns about various health and safety
law violations. ECF No. 13, PageID.207, ¶ 76. On September 20, 2020,

Defendant Ridella then forwarded Struckel’s email to Defendant
McKinnon. ECF No. 13, PageID.209, ¶ 79. Then on September 21, 2020,
Defendant Ridella sent Struckel an email informing her of her

termination. ECF No. 13, PageID.210, ¶ 88.
      Defendant Ridella does not address whether or not an adverse
action—in full or in part—was taken against Struckel. Like the other

defendants, he contends that Struckel’s First Amendment Retaliation
claim fails under the first prong—she did not engage in constitutionally
protected speech.

      For the same reason that there is enough to establish a causal
connection between Defendant McKinnon and the retaliation, there is
enough to establish a causal connection between the actions of Defendant

Ridella and the retaliation as well. Unlike the defendant in Hudson,
Defendant Ridella knew about Struckel’s protected speech and then,


                                     33
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.479 Filed 09/03/21 Page 34 of 39




along with Defendant McKinnon, apparently made the decision to
terminate Struckel because of it.
         c. Plaintiff has sufficiently plead a prima facie case under
            Michigan’s Whistleblower Protection Act (WPA).
      Struckel alleges that she engaged in a protected activity under the
WPA when she reported her suspicions of illegal activity to Defendants.

She further alleges that all Defendants are “public bodies” under WPA
as evidenced by M.C.L. § 15.361(1)(d)(iii) and (iv).
      Defendants collectively contend that Struckel’s WPA allegations

are vague and designed to implicate all of the Defendants without
specifying which Defendant engaged in activity prohibited by the WPA.
ECF No. 11, PageID.116. In Defendant McKinnon’s separate Motion for

Judgment on the Pleadings, he also contends that Struckel’s Complaint
only makes conclusory allegations. ECF No. 18, PageID.368. Specifically,
Defendant McKinnon asserts that Struckel makes conclusory allegations

that Defendant McKinnon knew of Struckel’s protected activity, that he
took adverse action thereon, and that he did so intentionally,
deliberately, and willfully. ECF No. 18, PageID.368. For these reasons,

Defendants contend that Plaintiff’s claim must be dismissed.
      To establish a prima facie case under Michigan’s WPA a plaintiff
must show that she (1) engaged in a protected activity during those times

that have been referenced in the complaint, (2) was subjected to the
claimed act of discrimination or discharge, and (3) the protected activity

                                     34
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.480 Filed 09/03/21 Page 35 of 39




caused the discharge or adverse employment action. Cowell v. Am. Red
Cross Genesee-Lapeer Chapter, No. 12-15258, 2013 WL 5372805, at *4

(E.D. Mich. Sept. 25, 2013) (citing Whitman v. City of Burton, 493 Mich.
303, 831 N.W.2d 223, 229 (Mich. 2013)).
               i. Struckel engaged in a protected activity and as a
                  result, was subject to an adverse employment
                  action.
      In this case, as discussed above in the analysis of Struckel’s speech
under her First Amendment retaliation claim, the Complaint adequately
alleges that Struckel engaged in protected speech under the First

Amendment when she reported her concerns regarding violations of
health and safety laws to Defendants Spitz, Ridella, and McKinnon.
      Struckel next asserts that being terminated was an adverse

employment action taken against her. ECF No. 13, PageID.215, ¶ 111.
This is not disputed. Rather, Defendants collectively contend that
Struckel’s WPA claim fails under the first prong—she did not engage in

constitutionally protected speech. Moreover, Defendant Spitz also argues
that Struckel has not stated a claim against him because he was not her
employer and the WPA only applies to the plaintiff’s employer. ECF No.

11, PageID.116.
      As with the First Amendment retaliation claim, however, Struckel
has plausibly alleged that each of the Defendants were involved in taking

an adverse action against her that would deter a person of ordinary


                                     35
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.481 Filed 09/03/21 Page 36 of 39




firmness from continuing to engage in the protected conduct.
Termination of employment constitutes an adverse action.
            ii. Plaintiff’s protected activity likely caused her
                termination.
      Given the temporal proximity between Struckel’s protected activity

and her termination, the fact that her complaint was made directly to
Spitz and then to Ridella, and that there were no alleged performance or
conduct problems that might justify termination, the Complaint sets out

a plausible claim that she was terminated because she reported her
suspicions of alleged illegal actions to Defendants Spitz, Ridella, and
McKinnon. Additionally, all of the Defendants—perhaps with the

exception of Defendant Spitz9—are a “public body” under the meaning of
M.C.L. § 15.361(1)(d)(iii) and (iv).
         d. Struckel fails to state a viable public policy claim
            because it is duplicative of the First Amendment
            retaliation and WPA claims.
      Plaintiff also claims that her firing was contrary to public policy. In
general, under Michigan law, an employer-employee relationship is at-
will unless the parties contracted otherwise. Suchodolski v. Michigan


9 Defendant Spitz alleges that he was an independent contractor of
Macomb County and was therefore incapable of legally taking any action
against the plaintiff because he was not an employee of the County or the
plaintiff’s employer. However, under the contract between Macomb
County and SPG, Defendant Spitz clearly directed Struckel’s activities in
the morgue, and also has authority to make discipline recommendations
under this contract. The Complaint therefore makes a plausible claim
that he influences hiring and firing decisions.
                                   36
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.482 Filed 09/03/21 Page 37 of 39




Consol. Gas Co., 412 Mich. 692, 694–95, 316 N.W.2d 710, 711 (1982). An
exception to the at-will relationship arises, however, when “some grounds

for discharging an employee are so contrary to public policy as to be
actionable.” Id. at 695. Public policy in this context is usually defined “in
explicit legislative statements prohibiting the discharge, discipline, or

other adverse treatment of employees who act in accordance with a
statutory right or duty.” Id. For instance, it is against public policy to
terminate an employee based on her race or disability under various

Michigan civil rights statutes. Further, under Michigan law, “[a] claim is
viable only when there is not already a statutory prohibition against the
conduct at issue.” Kinch v. Pinnacle Foods Grp., LLC, 758 Fed. App’x 473,

480 (6th Cir. 2018).
      In this case, in accordance with Kinch, Struckel already has claims
under both the First Amendment retaliation under § 1983 and the

Michigan WPA. Kinch states that a public policy claim “[i]s viable only
when there is not already a statutory prohibition against the conduct at
issue.” Kinch, 758 Fed. App’x at 480. Here, the conduct at issue is being

terminated in retaliation for making complaints about health and safety
problems and not going along with the office environment that allowed
such problems to continue. As a result, the public policy claim is

duplicative of the First Amendment retaliation and WPA claims. And for
that reason, Struckel’s public policy claim must be dismissed.


                                     37
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.483 Filed 09/03/21 Page 38 of 39




      Even if Struckel’s public policy claim was not duplicative of the
WPA claim, she still would not have a viable claim. In Suchodolski, the

Michigan Supreme Court made clear the kinds of public policy mandates
that may constitute a viable claim: legislatively enacted policies stating
that it is contrary to public policy to terminate employees on the basis of

certain protected characteristics. Suchodolski, 412 Mich. 692 at 695.
Here, Struckel alleges violations of executive-branch regulations—
Governor Whitmer’s orders and department of health directives. These

are not legislative enactments.
      For this reason, the Court will dismiss the Michigan public policy
violation claims as alleged in Count III. Because the preceding reasoning

shows that amendment of this claim would be futile, Count III will be
dismissed with prejudice.
                               CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED THAT:
         1. Defendants’ Motion to Dismiss Plaintiff’s First Amendment
            retaliation (Count I) and WPA (Count II) claims is DENIED.

            ECF Nos. 11, 14.
         2. Defendants’ Motion to Dismiss Plaintiff’s public policy claim
            under Count III of the Amended Complaint is GRANTED,

            and Count III is therefore DISMISSED WITH
            PREJUDICE. ECF Nos. 11, 14.


                                     38
Case 2:20-cv-12995-TGB-EAS ECF No. 28, PageID.484 Filed 09/03/21 Page 39 of 39




         3. Defendant McKinnon’s Motion for Judgment on the
            Pleadings is DENIED. ECF No. 18.

IT IS SO ORDERED.


 Dated: September 3, 2021       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     39
